DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                            Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference characters (201) & (202) are mentioned in the specification in ([0075]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The examiner notes that the drawings filed 10-31-2018, in particular (Fig. 2) does contain the now missing reference characters. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently, (Fig. 4) has the reference character (400), (Fig. 5) has the reference characters (501), (504’) and (504’’), (Fig. 8) has the reference character (800), and (804).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because currently 
(Figs. 1, 7-8) the axis that is labeled is difficult to read and blurry.
(Figs. 9-11) have a grey background and as a consequence it appears as if the photos are not depicting anything, simply a grey square. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
                                                                      SpecificationThe disclosure is objected to because of the following informalities: 
Currently, ([0022]) reads “Zirconia ceramic materials include both stabilized and unstablized zirconia”. It should read, “Zirconia ceramic materials include both stabilized and unstabilized zirconia”.
Appropriate correction is required.
                                                        Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-14, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Yamazaki et al. (US-2017/0,350,002, hereinafter Yamazaki) as instantly claimed is that while the prior art Yamazaki teaches a method for fabricating a sputtering target including an oxide with a low impurity concentration. The method of manufacturing comprising heat the ceramic from a first temperature, such as room temperature to a second temperature with a dwell time, after this dwell time the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                	                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bronfenbrenner et al. (US-9,005,517, hereinafter Bronfenbrenner), teaches method for making a cordierite filter article that including a first, second and third temperature, (Abstract). The process comprising a single sintering with a two-step soaking. Included within the disclosure is (Fig. 2). (Fig. 2) show a comparative prior art first and second fire cycle from co-pending Castilone et al. (WO-2012/074,504, hereinafter Castilone). Noting, on (Col. 5, lines 62-End & Col. 6, lines 1-9) of Bronfenbrenner there is commentary on Castilone that states properties can be adjusted through the employment of two complete firing cycles, as shown in (Fig. 2). Where the first firing cycle (200) converts a majority of the raw materials, typically greater than 75%, to the ceramic including nucleation and growth of the domain structure and establishment of the ceramic crystal orientation. The second firing cycle (210) typically further develops the microstructure, provides for additional grain growth, reduces the concentration of amorphous phases and secondary phases, further adjusts the pore distribution (e.g., may reduce fine porosity and grow large pores), enhances the conversion of hexagonal to orthorhombic, and increases the micro-crack density on cooling to impact the measured properties.
Wright et al. (WO-2007/110,565) teaches a firing schedule that comprises a fist ramp up, followed by a first dwell. Next, a second ramp up to a peak temperature, followed by a 
Brady et al. (US-2007/0,006,561) teaches on (Fig. 3) a sintering schedule that comprises a fist ramp up, followed by a first dwell. Next, a second ramp up to a peak temperature, followed by a down ramp to a second dwelling temperature. Finally followed by cooling to room temperature.
Watanabe et al. (US-7,037,831) depicts a sintering schedule on (Fig. 2) that comprises a   firing step of firing a stack comprised of a dielectric layer paste and an internal electrode layer paste including a base metal alternately arranged in a plurality of layers, a first annealing step of annealing, at a temperature T1 of 600 to 900° C., the stack after firing and a second annealing step of annealing, at a temperature T2 of 900 to 1200° C, (Abstract). (Claim 2) noting that the difference (T2−T1) between T2 and T1 is at least 50° C.
Rudolf Jussel (US-2019/0,321,148) teaches in (Claim 7) a firing scheduling that comprises the stand-by temperature is set to a value of 300 to 1000.degree. C. the first temperature is set to a value of 700 to 1200.degree. C. the rate of temperature change for heating the firing chamber to the first temperature is set to a value of 50 to 110.degree. C./min; the second temperature is set to a value of 700 to 1100.degree. C. the rate of temperature change for cooling the firing chamber (10) to the second temperature is set to a value of -1 to -15.degree. C./min; a third temperature is set to a value of 700 to 1100.degree. C.; the rate of temperature change for cooling the firing chamber to a third temperature is set to a value of -5 to -15.degree. C./min;
Wikipedia’s Article on Yttria Stabilized Zirconia (Yttria Stabilized Zirconia, 2017, WYSZ) teaches on (Stabilization, ¶1-2) that pure zirconium dioxide undergoes a phase transformation from monoclinic (stable at room temperature) to tetragonal (at about 1173 °C) and then to cubic (at about 2370 °C), according to the scheme: monoclinic (1173 °C) [Wingdings font/0xE0] {\displaystyle \leftrightarrow } tetragonal (2370 °C) {\displaystyle \leftrightarrow }[Wingdings font/0xE0] cubic (2690 °C) {\displaystyle \leftrightarrow }[Wingdings font/0xE0] melt. Obtaining stable sintered zirconia ceramic products is difficult because of the large volume change accompanying the transition from tetragonal to monoclinic (about 9%). Stabilization of the cubic polymorph of zirconia over wider range of temperatures is accomplished by substitution of some of the Zr4+ ions (ionic radius of 0.82 Å, too small for ideal lattice of fluorite characteristic for the tetragonal zirconia) in the crystal lattice with slightly larger ions, e.g., those of Y3+ (ionic radius of 0.96 Å). The resulting doped zirconia materials are termed stabilized zirconias. Highlighting that the article reports an YSZ composition with a stabilization of 8-9% yttria denoted as 8YSZ.
This application is in condition for allowance except for the following formal matters: 
See above regarding rejections and objections regarding the Drawings and Specifications.
 Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                   


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741